Citation Nr: 0944055	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  06-38 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for thoracolumbar 
spine disability. 
 
2.  Entitlement to service connection for nerve damage/scar 
disability of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran had over 20 years active duty service ending in 
December 1979.

These matters come before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a February 2005 
rating decision of the VA Regional Office (RO) in San Diego, 
California that, among other things, denied service 
connection for a low back disorder, nerve damage of the right 
leg and posttraumatic stress disorder (PTSD) to which the 
appellant filed a timely notice of disagreement.

Following review of the record, the issues of entitlement to 
service connection for thoracolumbar spine disability and 
for right leg nerve/scar disability are REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he performed numerous parachute 
jumps during service and was involved in a helicopter crash, 
and now has a back disorder for which service connection 
should be granted.  The Veteran's DD-214 reflects that he 
received the Navy-Marine Corps Parachutist Insignia.  Post 
service VA and private clinic records document intermittent 
treatment for low back complaints.  In October 2003, his 
private physician, J. M. S., M.D., noted that the Veteran 
would probably develop spinal stenosis.  A diagnosis of mild 
osteophytosis of the lower thoracic spine was diagnosed in 
November 2003.  

The appellant also contends that he has nerve damage of the 
right leg in the area of a scar incurred during active duty.  
Service treatment records disclose that he was involved in a 
motorcycle accident in August 1962 and sustained injuries 
that included a deep eight-inch-long laceration of the medial 
aspect of the right leg for which he was admitted for six 
weeks.  On retirement examination in November 1979, a scar of 
the right leg was observed.  

The RO has denied service connection for a back disorder on 
the basis that there is no evidence of record showing a 
current low back diagnosis or a relationship between current 
symptoms and service.  Right leg nerve damage was denied on 
the basis that no disability of this nature is documented in 
the record.  

In the Informal Hearing Presentation dated in November 2009, 
the Veteran's representative argues that the Veteran has 
never had a VA examination with a medical opinion as to 
whether or not the claimed disabilities are related to 
service.  It is maintained that the RO's actions or omissions 
not deny the Veteran his due process rights, but also 
abrogates VA's duty to assist to provide a thorough and 
contemporaneous medical examination.  Under the circumstances 
of this case, the Board believes VA examinations are required 
by VCAA.

Additionally, the record indicates that the Veteran receives 
VA outpatient treatment for conditions that include back 
pain.  The Board observes that the most recent records date 
through January 2008.  As VA has potential notice of the 
existence of additional VA records, they must be retrieved 
and associated with the other evidence already on file. See 
Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. 
Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Therefore, VA outpatient treatment records 
dating from February 2008 should be requested and associated 
with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  VA outpatient records dating 
from February 2008 through the 
present should be retrieved and 
associated with the claims folder.

2.  After a reasonable period of 
time for receipt of additional 
records, the Veteran should be 
scheduled for appropriate VA to 
determine whether or not he 
currently has thoracolumbar spine 
disability and nerve damage/scar 
disability of the right leg that 
are related to service.  It is 
imperative that the claims file be 
made available to and be reviewed 
by the examiners.    All indicated 
tests and studies should be 
performed and clinical findings 
should be reported in detail.  

     a)  the low back examiner 
should offer an opinion as to 
whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current 
thoracolumbar spine disability is 
causally related to the Veteran's 
active duty service, to include 
parachute jumps during service.  

     a)  the right leg examiner 
should offer an opinion as to 
whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current nerve 
and/or scar disability of the right 
leg is causally related to the 
Veteran's active duty service, to 
include a 1962 motorcycle accident 
during service.  

3.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide medical 
opinions.  If the report is 
insufficient, or if a requested 
action is not taken or is 
deficient, it should be returned to 
the examiner for correction. See 
Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After taking any further 
development deemed appropriate, the 
RO should readjudicate the issues 
on appeal.  If a benefit is not 
granted, the appellant should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond.  
Thereafter, the claims folder 
should be returned to the Board for 
further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


